DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is the responsive to the communication filed on 07/08/2019.

 			Claim Rejections – 35 USC § 101 

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 13, 15, and 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

 	As per clam 13, the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) receiving, from a client device, an address construction element set; identifying a base address element associated with the client device; and generating a shadow address based on the base address element and the address construction element set, by: applying the base address element and the address construction element set to at least one one-way transformation function. This judicial exception is not integrated into a practical application because the above group of limitations can be a mental process.  

 	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the above groups of abstract ideas can be perform mentally for control accessing the resource without performing my a special machine and improvement to the any technology to produce a practical application. 
 	
 	This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element, a client device and one-way transformation function to perform both the receiving, and applying steps. The both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, there is not any additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
  	 As per claims 15 and 23, those dependent claims are rejected based on the rational set forth the claim 13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 10, 13 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over He US 2015/0186994 in view of Dunn et al US 2011/0093780.

 	As per claim 1, He discloses an apparatus for managing communications via shadow addresses, the apparatus comprising at least one processor, the at least one memory having computer-coded instructions therein, the computer-coded instructions configured to, in execution with the processor, cause the apparatus to (par 0004 a 
 	 receive, from a client device, an address construction element set (par 0034, 0045, registration server may receive an image, i.e. address construction element set,  from a client terminal); 
 	identify a base address element associated with the client device (par 0042 the registration server extracts, i.e. identify,  user identity information, i.e. a base address element of the client device, and payment account information from the image  ); and
 	 generate a shadow address based on the base address element and the address construction element set (par 0056 registration server may generate a registration code, i.e., generate a shadow address, for the user if the verification is successful and par 0042 If the image, i.e. the base address element and the address construction element set,  is encrypted, i.e. apply to transformation function, a shadow address.. ), wherein to generate the shadow address the apparatus, i.e. par 0056 registration server, is configured to: 
 	apply the base address element and the address construction element set to transformation function (par 0042 If the image, i.e. the base address element and the address construction element set,  is encrypted, i.e. apply to transformation function,  by the client terminal before being sent to the registration server).  
 	He does not explicitly discloses applying a base address element and an address construction element set to at least one one-way transformation function.


Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of deriving the response code based on the an image, i.e. address construction element set, from a client terminal of HE, based on the teaching of avatar ID using the one way-function of Dunn, because doing so would determine a proper identification for the user (par 0004).
 	
 	As per claim 2, He in view of Dunn discloses the apparatus of claim 1, Dunn disclose wherein to identify the base address element associated with the client device (par 0047 a user ID (e.g., an ID that is associated with personally identifiable information) and/or a machine unique ID may be provided to the ad platform 204), the apparatus is configured to: 
 	identify the base address element using a header enrichment process performed via a carrier network (par 0047 a user ID (e.g., an ID that is associated with personally identifiable information) and/or a machine unique ID may be provided to the ad platform 204, which may identify the avatar ID, i.e. the base address element , for instance, by applying a hash function to the user ID, i.e. an address construction element set and a machine unique ID, i.e. a base address element ).  

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of deriving the response code based on the an image, i.e. address construction element set, from a client terminal of HE, based on the teaching of avatar ID using the one way-function of Dunn, because doing so would determine a proper identification for the user (par 0004).

 	As per claim 10, He in view of Dunn discloses The apparatus of claim 1,  He discloses wherein the base address comprises an electronic representation of a telephone number or an electronic representation of an email address (par 0032, user's name and other identity information in textual or image form (either plainly visible, or encrypted or encoded in some fashion). The payment card can be a credit card, a debit card, a discount card, a gift card, or the like ).
 	
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of deriving the response code based on the an image, i.e. address construction element set, from a client terminal of HE, based on the teaching of avatar ID using the one way-function of Dunn, because doing so would determine a proper identification for the user (par 0004).

 	As per claim 13, He disclose a computer-implemented method for managing communications via shadow addresses, the method comprising: 
 	receive, from a client device, an address construction element set (par 0034, 0045, registration server may receive an image, i.e. address construction element set,  from a client terminal); 
 	identify a base address element associated with the client device (par 0042 the registration server extracts, i.e. identify,  user identity information, i.e. a base address element of the client device, and payment account information from the image  ); and
 	 generate a shadow address based on the base address element and the address construction element set (par 0056 registration server may generate a registration code, i.e., generate a shadow address, for the user if the verification is successful and par 0042 If the image, i.e. the base address element and the address construction element set,  is encrypted, i.e. apply to transformation function, a shadow address.. ), wherein to generate the shadow address the apparatus, i.e. par 0056 registration server, is configured to: 
 	apply the base address element and the address construction element set to transformation function (par 0042 If the image, i.e. the base address element and the address construction element set,  is encrypted, i.e. apply to transformation function,  by the client terminal before being sent to the registration server).  
 	He does not explicitly discloses applying a base address element and an address construction element set to at least one one-way transformation function.
 	However, Dunn discloses applying a base address element and an address construction element set to at least one one-way transformation function (par 0047 a user ID (e.g., an ID that is associated with personally identifiable information) and/or a machine unique ID may be provided to the ad platform 204, which may identify the avatar ID, for instance, by applying a hash function to the user ID, i.e. an address construction element set and a machine unique ID, i.e. a base address element).

Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of deriving the response code based on the an image, i.e. address construction element set, from a client terminal of HE, based on the teaching of avatar ID using the one way-function of Dunn, because doing so would determine a proper identification for the user (par 0004).

 	As per claim 25, He disclose a computer program product for managing communications via shadow addresses, the computer program product comprising a non-transitory computer readable storage medium having computer program instructions stored therein, the computer program instructions, when executed by a processor (par 0004 a computer system that has one or more processors, memory and one or more modules, programs or sets of instructions stored in the memory for performing multiple functions. Instructions for performing these functions may be included in a computer program product configured for execution by one or more processors), configured for:
 	receive, from a client device, an address construction element set (par 0034, 0045, registration server may receive an image, i.e. address construction element set,  from a client terminal); 
 	identify a base address element associated with the client device (par 0042 the registration server extracts, i.e. identify,  user identity information, i.e. a base address element of the client device, and payment account information from the image  ); and
 	 generate a shadow address based on the base address element and the address construction element set (par 0056 registration server may generate a registration code, i.e., generate a shadow address, for the user if the verification is successful and par 0042 If the image, i.e. the base address element and the address construction element set,  is encrypted, i.e. apply to transformation function, a shadow address.. ), wherein to generate the shadow address the apparatus, i.e. par 0056 registration server, is configured to: 
 	apply the base address element and the address construction element set to transformation function (par 0042 If the image, i.e. the base address element and the address construction element set,  is encrypted, i.e. apply to transformation function,  by the client terminal before being sent to the registration server).  
 	He does not explicitly discloses applying a base address element and an address construction element set to at least one one-way transformation function.
 	However, Dunn discloses applying a base address element and an address construction element set to at least one one-way transformation function (par 0047 a user ID (e.g., an ID that is associated with personally identifiable information) and/or a machine unique ID may be provided to the ad platform 204, which may identify the avatar ID, for instance, by applying a hash function to the user ID, i.e. an address construction element set and a machine unique ID, i.e. a base address element).

Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of deriving the response code based on the an image, i.e. address construction element set, from a client terminal of HE, based on the teaching of avatar ID using the one way-function of Dunn, because doing so would determine a proper identification for the user (par 0004).


Claims 3-9, 11-13, 15-18 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over He US 2015/0186994 in view of Dunn et al US 2011/0093780 in view of McCann et al US 2018/0189781.

 	As per claim 3, He in view of Dunn discloses the apparatus of claim 1, further configured to: the combination does not explicitly disclose authenticate the base address element using an authentication process to confirm the identity of the user associated with the client device.  
	However, McCann discloses authenticate the base address element using an authentication process to confirm the identity of the user associated with the client device ([0060] In certain aspects, a POS validation module 230 of transaction system 130 may receive transaction request 216 and perform operations that validate an identity of POS terminal 112 i.e. the client device. , par 0073  transaction validation module 234 may access stored data identifying a shadow account representative of the selected digital-currency account of user 101 (e.g., customer shadow account data 236 of stored shadow accounts 134D), which may be established and maintained by transaction system 130 based on a current block-chain ledger that tracks the units of digital currency held by user 101. ).  
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of deriving the response code based on the an image, i.e. address construction element set, from a client terminal of HE, based on the teaching of avatar ID using the one way-function of Dunn, based on the teaching of validating an identity of terminal of MaCann, because doing so would provide a validation of the terminal ( par 0060).


 	As per claim 4, He in view of Dunn discloses the apparatus of claim 1, further configured to: the combination does not explicitly disclose
 	receive, from a communication transmitting client device, at least one communication transmission signals, the at least one communication transmission signals associated with at least one communication associated with the shadow address ; and 
 	store the at least one communication associated with the shadow address.  

  	However, MaCann discloses receive, from a communication transmitting client device, at least one communication transmission signals, the at least one communication transmission signals associated with at least one communication associated with the shadow address (par 0073  In one instance, transaction validation module 234 may access stored data identifying a shadow account representative of the selected digital-currency account of user 101 (e.g., customer shadow account data 236 of stored shadow accounts 134D), which may be established and maintained by transaction system 130 based on a current block-chain ledger that tracks the units of digital currency held by user 101. For example, and as described above, transaction system 130 may be configured to obtain (e.g., from one or more of peer systems 130 at regular intervals) data corresponding to the current block-chain ledger, and transaction system 130 may be configured to validate a digital signature of user 101 applied to ledger blocks associated with user 101's digital-currency account (e.g., using a public cryptographic key assigned to user 101). Transaction system 130 may further process the ledger blocks to determine a current account balance of the digital-currency account, which reflects a number of units of digital currency current held by user 101, and to store data indicative of the current account balance of the digital currency account within shadow account data 236. In some instances, transaction validation module 234 may access customer shadow account data 236, and may perform operations that extract data 236A representative of the current account balance of the digital-currency account of user 101 from access shadow account data 236 and 0083 access data corresponding to the shadow accounts of user 101, e.g., customer shadow account data 236, and establish an updated balance 236B of the shadow digital-currency account of user 101 that reflects the debit of the transferred units of digital currency. Similarly, transaction module 238 may access data corresponding to the shadow accounts of merchant 111, e.g., merchant shadow account data 244, and establish an updated account balance 244 of the shadow digital-currency account of merchant 111 that reflects the credit of the transferred units of digital currency.); and 
 	store the at least one communication associated with the shadow address (par 0100  store portions of the received transaction data within one or more tangible, non-transitory memories, and render portions of the received transaction data for presentation to user 101 through the corresponding interface module).  

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of deriving the response code based on the an image, i.e. address construction element set, from a client terminal of HE, based on the teaching of avatar ID using the one way-function of Dunn, based on the teaching of validating an identity of terminal of MaCann, because doing so would provide a validation of the terminal (par 0060).

 	As per claim 5, He in view of Dunn in view of McCann discloses The apparatus of claim 4, the combination discloses wherein to store the at least one communication associated with the shadow address, the apparatus is configured to store at least a portion of the at least one communication to a communication storage blockchain based on the shadow address ( MaCann, par 0073  transaction validation module 234 may access stored data identifying a shadow account representative of the selected digital-currency account of user 101 (e.g., customer shadow account data 236 of stored shadow accounts 134D), which may be established and maintained by transaction system 130 based on a current block-chain ledger that tracks the units of digital currency held by user 101. For example, and as described above, transaction system 130 may be configured to obtain (e.g., from one or more of peer systems 130 at regular intervals) data corresponding to the current block-chain ledger, and transaction system 130 may be configured to validate a digital signature of user 101 applied to ledger blocks associated with user 101's digital-currency account (e.g., using a public cryptographic key assigned to user 101). Transaction system 130 may further process the ledger blocks to determine a current account balance of the digital-currency account, which reflects a number of units of digital currency current held by user 101, and to store data indicative of the current account balance of the digital currency account within shadow account data 236. In some instances, transaction validation module 234 may access customer shadow account data 236, and may perform operations that extract data 236A representative of the current account balance of the digital-currency account of user 101 from access shadow account data 236. ).  

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of deriving the response code based on the an image, i.e. address construction element set, from a client terminal of HE, based on the teaching of avatar ID using the one way-function of Dunn, based on the teaching of validating an identity of terminal of MaCann, because doing so would provide a validation of the terminal (par 0060).


 	As per claim 6, HE in view of Dunn discloses the apparatus of claim 1,  the combination does not explicitly discloses wherein the client device comprises a first client device, the apparatus further configured to: receive, from a retrieving client device, a communication retrieval request associated with the base address element and the address construction element set; authenticate the base address element to confirm the identity of the user associated with the retrieving client device; generate the shadow address based on the base address element and the address construction element set; retrieve a communications set based on the shadow address, the communications set comprising the at least one communication associated with the shadow address; and transmit the communications set to the retrieving client device.  
 	However, McCann discloses wherein the client device comprises a first client device, the apparatus further configured to: receive, from a retrieving client device ( par 0016 receive data identifying one or more payment instruments, loyalty programs, and/or rewards programs available to the customer for use in the initiated transaction.  ), a communication retrieval request associated with the base address element and the address construction element set (par 0061 POS validation module 230 may validate the identity of POS terminal 122, and may process transaction request 216 to extract digital-wallet data that uniquely identifies the digital wallet established and maintained by the payment-service application executed by client device 102 (e.g., the digital wallet token and/or the digital wallet address), merchant data that identifies the merchant, ); 
 	authenticate the base address element to confirm the identity of the user associated with the retrieving client device (par 0061 POS validation module 230 may validate the identity of POS terminal 122, and may process transaction request 216 to extract digital-wallet data that uniquely identifies the digital wallet established and maintained by the payment-service application executed by client device 102 (e.g., the digital wallet token and/or the digital wallet address), merchant data that identifies the merchant); 
 	generate the shadow address based on the base address element and the address construction element set (par 0073  transaction validation module 234 may access stored data identifying a shadow account representative of the selected digital-currency account of user 101 (e.g., customer shadow account data 236 of stored shadow accounts 134D), which may be established and maintained by transaction system 130 based on a current block-chain ledger that tracks the units of digital currency held by user 101 ); 
 	retrieve a communications set based on the shadow address, the communications set comprising the at least one communication associated with the shadow address ( par 0054 mobile wallet module 202 may obtain the digital wallet token and/or the digital wallet address from identification data 204A, and may obtain a portion of payment instrument data 204B that corresponds to the identified payment instrument (e.g., an account number, expiration date, card-security code (CSC), issuer identifier number (IIN), accountholder name, etc.)); and
  transmit the communications set to the retrieving client device (par 0057  transaction system 130 may generate indicator data that reflects user 101's election to participate in the real-time transaction approval processes, and may transmit the generated indicator data to POS terminal 112 for storage in a corresponding tangible, non-transitory memory. In other aspects, transaction system 130 may transmit the generated indicator data to the payment-service application executed by client device 102 (e.g., through a corresponding programmatic interface), which may incorporate the generated indicator data into the payment data transmitted to POS terminal 112. Further, in additional aspects, transaction system 130 may transmit the generated indicator data to a computer system maintained by an issuer of the physical transaction card, which may incorporate the generated indicator data into the data encoded onto the magnetic stripe).  
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of deriving the response code based on the an image, i.e. address construction element set, from a client terminal of HE, based on the teaching of avatar ID using the one way-function of Dunn, based on the teaching of validating an identity of terminal of MaCann, because doing so would provide a validation of the terminal (par 0060).




 	As per claim 7, He in view of Dunn in view of McCann discloses the apparatus of claim 6, McCann discloses wherein each communication of the communications set comprises the shadow address in a recipient shadow address field ( par 0035 wallet data 134C, and one or more shadow accounts 134D. In some aspects, POS data 134B may include cryptographic data (e.g., a POS cryptogram or a POS token) that uniquely identifies one or more POS devices or terminals operating within environment 100 (e.g., POS terminal 112)).  

 	As per claim 8, He in view of Dunn discloses The apparatus of claim 1,  the combination fails to discloses wherein the shadow address is associated with a shadow address restriction settings set comprising a verified sender shadow address set.  
 	However, McCann discloses wherein the shadow address is associated with a shadow address restriction settings set comprising a verified sender shadow address set ( [0041] Shadow accounts 134D may include data associated with a plurality of individual shadow accounts, which may represent the payment instruments, loyalty-program accounts, or rewards-program accounts held by or associated with user 101 and additionally or alternatively, other customers of the financial institution or business entity that maintains transaction system 130 (e.g., as identified by structured data records of customer data 134B).).  

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of deriving the response code based on the an image, i.e. address construction element set, from a client terminal of HE, based on the teaching of avatar ID using the one way-function of Dunn, based on the teaching of validating an identity of terminal of MaCann, because doing so would provide a validation of the terminal (par 0060).

 	As per claim 9, He in view of Dunn discloses the apparatus of claim 1,  the combination fails to discloses wherein the shadow address is associated with a shadow address restriction settings set comprising a communication permissions set.  
 	However, McCann discloses wherein the shadow address is associated with a shadow address restriction settings set comprising a communication permissions set ( par 0073 Transaction system 130 may further process the ledger blocks to determine a current account balance of the digital-currency account, which reflects a number of units of digital currency current held by user 101, and to store data indicative of the current account balance of the digital currency account within shadow account data 236. In some instances, transaction validation module 234 may access customer shadow account data 236, and may perform operations that extract data 236A representative of the current account balance of the digital-currency account of user 101 from access shadow account data 236. ).  
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of deriving the response code based on the an image, i.e. address construction element set, from a client terminal of HE, based on the teaching of avatar ID using the one way-function of Dunn, based on the teaching of validating an identity of terminal of MaCann, because doing so would provide a validation of the terminal (par 0060).

 	
 	As per claim 11, He in view of Dunn discloses The apparatus of claim 1, the combination fails to discloses wherein to receive the address construction element set, the apparatus is configured to: receive, from the client device, a shadow address generation request comprising the address construction element set and the base address element, wherein, to identify the base address element, the apparatus is configured to parse the shadow address generation request to extract the base address element.  
 	However McCann discloses wherein to receive the address construction element set, the apparatus is configured to: receive, from the client device, a shadow address generation request comprising the address construction element set and the base address element, wherein, to identify the base address element, the apparatus is configured to parse the shadow address generation request to extract the base address element.  
Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of deriving the response code based on the an image, i.e. address construction element set, from a client terminal of HE, based on the teaching of avatar ID using the one way-function of Dunn, based on the teaching of validating an identity of terminal of MaCann, because doing so would provide a validation of the terminal (par 0060).

 	As per claim 12, He in view of Dunn discloses The apparatus of claim 1,  the combination fails to discloses further configured to: receive, from a service accessing client device , a service shadow login request comprising at least the base address element and the address construction elements; authenticate the base address element to confirm the identity of the user associated with the service accessing client device; generate the shadow address based on the base address element the address construction element set; and provide, to the service accessing client device, service shadow access information associated with the shadow address, the service shadow access information configured to enable access to a service.  
  	However McCann discloses receive, from a service accessing client device (par 0016 receive data identifying one or more payment instruments, loyalty programs, and/or rewards programs available to the customer for use in the initiated transaction ), a service shadow login request comprising at least the base address element and the address construction elements (par 0036 user 101 may access, through client device 102, a web page or other graphical user interface (GUI) associated with transaction system 130 (e.g., a GUI generated by a mobile application provided by transaction system 130), and may provide input to client device 102 (e.g., through the interface module) that specifies one or more authentication credentials assigned to user 101 by transaction system 130, which client device 102 may package and transmit to transaction system 130 using any of the processes described herein. In response to a successful authentication of user 101 (e.g., based on a comparison with stored authentication credentials), transaction system 130 may push additional information to client device 102 that, when presented through the web page or GUI, prompts user 101 to provide additional input identifying the one or more payment instruments, loyalty-program accounts, or rewards-program accounts. ); authenticate the base address element to confirm the identity of the user associated with the service accessing client device ( par 0061 POS validation module 230 may validate the identity of POS terminal 122, and may process transaction request 216 to extract digital-wallet data that uniquely identifies the digital wallet established and maintained by the payment-service application executed by client device 102 (e.g., the digital wallet token and/or the digital wallet address); generate the shadow address based on the base address element the address construction element set (par 0073  transaction validation module 234 may access stored data identifying a shadow account representative of the selected digital-currency account of user 101 (e.g., customer shadow account data 236 of stored shadow accounts 134D), which may be established and maintained by transaction system 130 based on a current block-chain ledger that tracks the units of digital currency held by user 101  ); and provide, to the service accessing client device, service shadow access information associated with the shadow address ( par 0054 mobile wallet module 202 may obtain the digital wallet token and/or the digital wallet address from identification data 204A, and may obtain a portion of payment instrument data 204B that corresponds to the identified payment instrument (e.g., an account number, expiration date, card-security code (CSC), issuer identifier number (IIN), accountholder name), the service shadow access information configured to enable access to a service (par 0057  transaction system 130 may generate indicator data that reflects user 101's election to participate in the real-time transaction approval processes, and may transmit the generated indicator data to POS terminal 112 for storage in a corresponding tangible, non-transitory memory. In other aspects, transaction system 130 may transmit the generated indicator data to the payment-service application executed by client device 102 (e.g., through a corresponding programmatic interface), which may incorporate the generated indicator data into the payment data transmitted to POS terminal 112 ).  

Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of deriving the response code based on the an image, i.e. address construction element set, from a client terminal of HE, based on the teaching of avatar ID using the one way-function of Dunn, based on the teaching of validating an identity of terminal of MaCann, because doing so would provide a validation of the terminal (par 0060).


 	As per claim 15, He in view of Dunn discloses the  method  of claim 1, further comprising: the combination does not explicitly disclose authenticate the base address element using an authentication process to confirm the identity of the user associated with the client device.  
	However, McCann discloses authenticate the base address element using an authentication process to confirm the identity of the user associated with the client device ([0060] In certain aspects, a POS validation module 230 of transaction system 130 may receive transaction request 216 and perform operations that validate an identity of POS terminal 112 i.e. the client device. , par 0073  transaction validation module 234 may access stored data identifying a shadow account representative of the selected digital-currency account of user 101 (e.g., customer shadow account data 236 of stored shadow accounts 134D), which may be established and maintained by transaction system 130 based on a current block-chain ledger that tracks the units of digital currency held by user 101. ).  
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of deriving the response code based on the an image, i.e. address construction element set, from a client terminal of HE, based on the teaching of avatar ID using the one way-function of Dunn, based on the teaching of validating an identity of terminal of MaCann, because doing so would provide a validation of the terminal ( par 0060).


 	As per claim 16, He in view of Dunn discloses the method of claim 13, further comprising: the combination does not explicitly disclose
 receiving, from a communication transmitting client device, at least one communication transmission signals, the at least one communication transmission signals associated with at least one communication associated with the shadow address; and storing the at least one communication associated with the shadow address.  
 	However, MaCann discloses receive, from a communication transmitting client device, at least one communication transmission signals, the at least one communication transmission signals associated with at least one communication associated with the shadow address (par 0073  In one instance, transaction validation module 234 may access stored data identifying a shadow account representative of the selected digital-currency account of user 101 (e.g., customer shadow account data 236 of stored shadow accounts 134D), which may be established and maintained by transaction system 130 based on a current block-chain ledger that tracks the units of digital currency held by user 101. For example, and as described above, transaction system 130 may be configured to obtain (e.g., from one or more of peer systems 130 at regular intervals) data corresponding to the current block-chain ledger, and transaction system 130 may be configured to validate a digital signature of user 101 applied to ledger blocks associated with user 101's digital-currency account (e.g., using a public cryptographic key assigned to user 101). Transaction system 130 may further process the ledger blocks to determine a current account balance of the digital-currency account, which reflects a number of units of digital currency current held by user 101, and to store data indicative of the current account balance of the digital currency account within shadow account data 236. In some instances, transaction validation module 234 may access customer shadow account data 236, and may perform operations that extract data 236A representative of the current account balance of the digital-currency account of user 101 from access shadow account data 236 and 0083 access data corresponding to the shadow accounts of user 101, e.g., customer shadow account data 236, and establish an updated balance 236B of the shadow digital-currency account of user 101 that reflects the debit of the transferred units of digital currency. Similarly, transaction module 238 may access data corresponding to the shadow accounts of merchant 111, e.g., merchant shadow account data 244, and establish an updated account balance 244 of the shadow digital-currency account of merchant 111 that reflects the credit of the transferred units of digital currency.); and 
 	store the at least one communication associated with the shadow address (par 0100  store portions of the received transaction data within one or more tangible, non-transitory memories, and render portions of the received transaction data for presentation to user 101 through the corresponding interface module).  

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of deriving the response code based on the an image, i.e. address construction element set, from a client terminal of HE, based on the teaching of avatar ID using the one way-function of Dunn, based on the teaching of validating an identity of terminal of MaCann, because doing so would provide a validation of the terminal (par 0060).


 	As per claim 17, He in view of Dunn in view of McCann discloses the method of claim 16,  the combination discloses wherein storing the at least one communication associated with the shadow address comprises storing at least a portion of the at least one communication to a communication storage blockchain based on the shadow address ( McCann par 0073  transaction validation module 234 may access stored data identifying a shadow account representative of the selected digital-currency account of user 101 (e.g., customer shadow account data 236 of stored shadow accounts 134D), which may be established and maintained by transaction system 130 based on a current block-chain ledger that tracks the units of digital currency held by user 101. For example, and as described above, transaction system 130 may be configured to obtain (e.g., from one or more of peer systems 130 at regular intervals) data corresponding to the current block-chain ledger, and transaction system 130 may be configured to validate a digital signature of user 101 applied to ledger blocks associated with user 101's digital-currency account (e.g., using a public cryptographic key assigned to user 101). Transaction system 130 may further process the ledger blocks to determine a current account balance of the digital-currency account, which reflects a number of units of digital currency current held by user 101, and to store data indicative of the current account balance of the digital currency account within shadow account data 236. In some instances, transaction validation module 234 may access customer shadow account data 236, and may perform operations that extract data 236A representative of the current account balance of the digital-currency account of user 101 from access shadow account data 236. ).  

 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of deriving the response code based on the an image, i.e. address construction element set, from a client terminal of HE, based on the teaching of avatar ID using the one way-function of Dunn, based on the teaching of validating an identity of terminal of MaCann, because doing so would provide a validation of the terminal (par 0060).

 	As per claim 18, HE in view of Dunn discloses the method of claim 13,  the combination does not explicitly discloses wherein the client device comprises a first client device, the apparatus further configured to: receive, from a retrieving client device, a communication retrieval request associated with the base address element and the address construction element set; authenticate the base address element to confirm the identity of the user associated with the retrieving client device; generate the shadow address based on the base address element and the address construction element set; retrieve a communications set based on the shadow address, the communications set comprising the at least one communication associated with the shadow address; and transmit the communications set to the retrieving client device.  
 	However, McCann discloses wherein the client device comprises a first client device, the apparatus further configured to: receive, from a retrieving client device ( par 0016 receive data identifying one or more payment instruments, loyalty programs, and/or rewards programs available to the customer for use in the initiated transaction), a communication retrieval request associated with the base address element and the address construction element set (par 0061 POS validation module 230 may validate the identity of POS terminal 122, and may process transaction request 216 to extract digital-wallet data that uniquely identifies the digital wallet established and maintained by the payment-service application executed by client device 102 (e.g., the digital wallet token and/or the digital wallet address), merchant data that identifies the merchant, ); 
 	authenticate the base address element to confirm the identity of the user associated with the retrieving client device (par 0061 POS validation module 230 may validate the identity of POS terminal 122, and may process transaction request 216 to extract digital-wallet data that uniquely identifies the digital wallet established and maintained by the payment-service application executed by client device 102 (e.g., the digital wallet token and/or the digital wallet address), merchant data that identifies the merchant); 
 	generate the shadow address based on the base address element and the address construction element set (par 0073  transaction validation module 234 may access stored data identifying a shadow account representative of the selected digital-currency account of user 101 (e.g., customer shadow account data 236 of stored shadow accounts 134D), which may be established and maintained by transaction system 130 based on a current block-chain ledger that tracks the units of digital currency held by user 101 ); 
 	retrieve a communications set based on the shadow address, the communications set comprising the at least one communication associated with the shadow address ( par 0054 mobile wallet module 202 may obtain the digital wallet token and/or the digital wallet address from identification data 204A, and may obtain a portion of payment instrument data 204B that corresponds to the identified payment instrument (e.g., an account number, expiration date, card-security code (CSC), issuer identifier number (IIN), accountholder name, etc.).  ); and
  transmit the communications set to the retrieving client device (par 0057  transaction system 130 may generate indicator data that reflects user 101's election to participate in the real-time transaction approval processes, and may transmit the generated indicator data to POS terminal 112 for storage in a corresponding tangible, non-transitory memory. In other aspects, transaction system 130 may transmit the generated indicator data to the payment-service application executed by client device 102 (e.g., through a corresponding programmatic interface), which may incorporate the generated indicator data into the payment data transmitted to POS terminal 112. Further, in additional aspects, transaction system 130 may transmit the generated indicator data to a computer system maintained by an issuer of the physical transaction card, which may incorporate the generated indicator data into the data encoded onto the magnetic stripe).  
 	Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of deriving the response code based on the an image, i.e. address construction element set, from a client terminal of HE, based on the teaching of avatar ID using the one way-function of Dunn, based on the teaching of validating an identity of terminal of MaCann, because doing so would provide a validation of the terminal (par 0060).

As per claim 23, He in view of Dunn discloses The method  of claim 13, the combination fails to discloses wherein to receive the address construction element set, the apparatus is configured to: receive, from the client device, a shadow address generation request comprising the address construction element set and the base address element, wherein, to identify the base address element, the apparatus is configured to parse the shadow address generation request to extract the base address element.  
 	However McCann discloses wherein to receive the address construction element set, the apparatus is configured to: receive, from the client device, a shadow address generation request comprising the address construction element set and the base address element, wherein, to identify the base address element, the apparatus is configured to parse the shadow address generation request to extract the base address element.  
Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of deriving the response code based on the an image, i.e. address construction element set, from a client terminal of HE, based on the teaching of avatar ID using the one way-function of Dunn, based on the teaching of validating an identity of terminal of MaCann, because doing so would provide a validation of the terminal (par 0060).

 	As per claim 24, He in view of Dunn discloses The method of claim 13,  the combination fails to discloses further configured to: receive, from a service accessing client device , a service shadow login request comprising at least the base address element and the address construction elements; authenticate the base address element to confirm the identity of the user associated with the service accessing client device; generate the shadow address based on the base address element the address construction element set; and provide, to the service accessing client device, service shadow access information associated with the shadow address, the service shadow access information configured to enable access to a service.  
  	However McCann discloses receive, from a service accessing client device (par 0016 receive data identifying one or more payment instruments, loyalty programs, and/or rewards programs available to the customer for use in the initiated transaction ), a service shadow login request comprising at least the base address element and the address construction elements (par 0036 user 101 may access, through client device 102, a web page or other graphical user interface (GUI) associated with transaction system 130 (e.g., a GUI generated by a mobile application provided by transaction system 130), and may provide input to client device 102 (e.g., through the interface module) that specifies one or more authentication credentials assigned to user 101 by transaction system 130, which client device 102 may package and transmit to transaction system 130 using any of the processes described herein. In response to a successful authentication of user 101 (e.g., based on a comparison with stored authentication credentials), transaction system 130 may push additional information to client device 102 that, when presented through the web page or GUI, prompts user 101 to provide additional input identifying the one or more payment instruments, loyalty-program accounts, or rewards-program accounts. ); authenticate the base address element to confirm the identity of the user associated with the service accessing client device ( par 0061 POS validation module 230 may validate the identity of POS terminal 122, and may process transaction request 216 to extract digital-wallet data that uniquely identifies the digital wallet established and maintained by the payment-service application executed by client device 102 (e.g., the digital wallet token and/or the digital wallet address); generate the shadow address based on the base address element the address construction element set (par 0073  transaction validation module 234 may access stored data identifying a shadow account representative of the selected digital-currency account of user 101 (e.g., customer shadow account data 236 of stored shadow accounts 134D), which may be established and maintained by transaction system 130 based on a current block-chain ledger that tracks the units of digital currency held by user 101  ); and provide, to the service accessing client device, service shadow access information associated with the shadow address ( par 0054 mobile wallet module 202 may obtain the digital wallet token and/or the digital wallet address from identification data 204A, and may obtain a portion of payment instrument data 204B that corresponds to the identified payment instrument (e.g., an account number, expiration date, card-security code (CSC), issuer identifier number (IIN), accountholder name), the service shadow access information configured to enable access to a service (par 0057  transaction system 130 may generate indicator data that reflects user 101's election to participate in the real-time transaction approval processes, and may transmit the generated indicator data to POS terminal 112 for storage in a corresponding tangible, non-transitory memory. In other aspects, transaction system 130 may transmit the generated indicator data to the payment-service application executed by client device 102 (e.g., through a corresponding programmatic interface), which may incorporate the generated indicator data into the payment data transmitted to POS terminal 112 ).  

Therefore, it would have been obvious before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of deriving the response code based on the an image, i.e. address construction element set, from a client terminal of HE, based on the teaching of avatar ID using the one way-function of Dunn, based on the teaching of validating an identity of terminal of MaCann, because doing so would provide a validation of the terminal (par 0060).








Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zubov et al US 10/911237 discloses generating a recovery key for user; encrypting the user's secondary private key of the secondary private-public key pair with the recovery key; transmitting the recovery key-encrypted secondary private key to the data storage system for storage in the user's account's shadow vault storage area; identifying a plurality of friend users from among a plurality of system users, each of the plurality of friend users being associated with the user; identifying a desired minimum number of participating friends for key recovery for the user; tokenizing said recovery key to generate a set of recovery tokens for said plurality of friend users, the set of recovery tokens being generated such that the desired minimum number of recovery tokens are required to re-create the respective recovery key from the minimum number of recovery tokens; assigning a respective one of the set of recovery tokens to each respective one of said plurality of friend users; for each of said plurality of friend users: encrypting the assigned respective one of the set of recovery tokens with a respective one of the plurality of friend users' respective primary public key of that respective one of the plurality of friend users' primary private-public key pair that is received from the data storage system; storing the primary public-key encrypted assigned respective one of the set of recovery tokens in a respective primary vault storage area of the memory of the data storage system, in association with an account of the respective one of the plurality of friend users; encrypting the assigned respective one of the set of recovery tokens with the respective one of the plurality of friend users' respective secondary public key of that respective one of the plurality of friend users' secondary private-public key pair, the secondary public key being received from the data storage system; and storing the secondary public-key encrypted assigned respective one of the set of recovery tokens in a respective shadow vault storage area of the memory of the data storage system, in associated with the account of the respective one of the plurality of friend users; any private data stored by the user at data storage system being stored in the primary vault storage area associated with the user's account as encrypted with the user's primary public key, and being stored in the shadow vault storage area associated with the user's account as encrypted with the secondary public key.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU S SHOLEMAN whose telephone number is (571)270-7314. The examiner can normally be reached EST: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JORGE ORTIZ CRIADO can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABU S SHOLEMAN/Primary Examiner, Art Unit 2496